Stevens, J.
{concurring). I concur in the result of the majority decision, but am not prepared to sanction the rule that the personal representative is a party aggrieved who may appeal in all cases regardless of the question involved upon the appeal. I am satisfied, however, that the administrator was a party aggrieved by the order here in question, because he had advanced money to the widow for her support which could not be credited to him in the settlement of his accounts if the order denying the widow’s allowance was not reversed. This fact made him a party aggrieved by the order involved in this appeal.
An administrator has no right to pay out funds in estates in his custody for the support of a widow without the entry *598of a court order making such allowance. Without such order, a payment is made at the peril of the personal representative. But if such payment is made in the good-faith belief that the widow is entitled to support, as it was apparently in the case at bar, the fact that such a payment has been made gives the administrator such an interest as to make him a party aggrieved by an order denying an allowance, within the meaning of sub. (2) of sec. 324.01 of the Statutes.
The question presented is the right of the administrator to appeal, — not the question whether the expense of such an appeal should be paid out of the estate, which is a question that should be left to future determination.